Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPUDATED AJSTD AGREED, by and between the parties hereto, subject to the approval of the Court as follows:
1. That the appeal for reappraisement set forth above covers merchandise entered or withdrawn from Customs warehouse for consumption after the effective date of the Customs Simplification Act of 1956 and was therefore appraised under section 402 of the Tariff Act of 1930, as amended therein, said merchandise not being identified in the final list published in T.D. 54521.
2. That as to the merchandise sold by Intraco, Indus. & Trading, at the time of exportation to the United States, the prices at which such or similar merchandise was freely sold or offered for sale in the principal markets of Italy, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, were *559the invoiced unit values, plus inland freight of $26.00 and outside packing of $67.80, less a discount of 1*A% for letter of credit and non-insurance.
3. That the above appeal for reappraisement is submitted on this stipulation.
Upon the agreed facts, and an examination of the official court files, I find and hold that the involved imported merchandise consists of metal articles sold ¡by Intraco, Industrial & Trading Co., Ltd., of Italy and exported after February 27, 1958; that said merchandise was entered or withdrawn from customs warehouse for consumption after the above date; that said merchandise is not on the final list of 'articles promulgated by the Secretary of the Treasury in 93 Treas. Dec. 14, T.D. 54521; that said merchandise is subject to appraisement under section 402(b) of the Tariff Act of 1930, as -amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165; that the price at the time of exportation to the United States, at which such or similar merchandise was freely sold or, in the absence of sales, freely offered for sale in the principal markets of Italy, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, was the invoiced unit values, plus inland freight of $26 and outside packing of $67.80, less a discount of 1 % percent for letter of credit and non-insurance.
Judgment will be entered accordingly.